Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-5, 7, 9-13, 15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al (US Patent Application publication 2007/0075734), in view of Akre (US Patent Application Publication 2017/0093300).

For claim 1, Ramos et al teach the following limitations: An apparatus (Fig 2 – Fig 5) comprising: a semiconductor interconnect substrate (on-chip memory unit 204 and on-chip network 210 mentioned in [0018], [0020] and [0023]; Fig 2 – Fig 3; [0017] mention Fig 2 as a chip) electrically coupled to one or more components mounted thereon (the on-chip network layer and memory layer 210, 204 are connected to various components such as CSI 208, FGI 212 and I/O block; Fig 2; these components are mounted on the interconnect substrate),; and an interface (interface 404 shown in Fig 4 and the interface of 402 that interfaces with 404) coupled to the semiconductor interconnect substrate, wherein the interface is operable to carry a configuration command set to the one or more components in a normal operation mode  ([0025]; 402 can accept updates of the configuration; 402/404 carry the configuration commands to the components; [0027] – 208 is configured) subsequent to a power-up mode ([0025]; 402 presents interface to accept configuration settings during boot up).

About the limitations “wherein the semiconductor interconnect substrate includes logic to handle sequence and/or control of power functions for the one or more components”, Ramos does not explicitly mention about substrate including the logic to handle sequence and/or control of power functions. However, Ramos teaches a chip that is system on a chip or a network on a chip ([0010]). The system-on-chip builds the system of various components on one substrate. Ramos, [0025] mention about powering up sequence of different components, [0025] and [0027] mention about trigger via on chip network. Thus the processing logic of on chip network performs the power control. The system of Ramos is implemented with SoC via Sol process ([0024]), which involves the substrate including the connection logic for the components. However, for clarification, Examiner cites Akre that teaches the following limitations: 

wherein the semiconductor interconnect substrate (112 in Fig 2 is a substrate; [0024]) includes logic (includes IC and other components; pins and holes between 106 and 112; [0024]) to handle sequence and/or control of power functions for the one or more components ([0024] provide power to other components; [0031] power substrate provides power inversion and rectification; the power substrate 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ramos and Akre to have the substrate including logic to handle power functions for the components, since substrate based power control provides more efficient design with less space. The SOC chip in Ramos can build part of the system design into substrate so that the signal routing and power routing become less complicated (as shown in Fig 5 of Akre). 

For claims 2, 10, 11, 18, Ramos teaches a controller coupled to the interface and operable to transmit the configuration command set to the interface (Fig 5 shows that computer is connected to RNoC; thus controller controls the reconfigurable chip as explained in [0029]-[0030].

For claim 3, 15, Ramos teaches wherein the configuration command set is a second configuration command set and wherein the interface is also operable to carry a first configuration command set to the one or more components in the power-up mode (boot strap configuration is the first set for power up configuration; update is the second set of configuration; [0025]).

For claims 4, 12, 19, Ramos teaches wherein the configuration command set encompasses one or more commands to establish a plurality of interface states for the 

For claims 5, 13, Ramos teaches wherein the configuration command set encompasses a triggering event to apply the plurality of interface states substantially simultaneously ([0025] mentions power up events to apply the states substantially simultaneously; [0027]).

For claims 7, 20, Ramos teaches a strapping pin coupled to the controller; wherein the configuration command set is based upon a logical value of the strapping pin (Fig 2 shows the reconfigurable network in the chip; [0027] mentions that the interface configuration can be triggered via directives; these directives can originate from off-chip network). 

For claim 9, Ramos et al teach the following limitations: A method comprising: placing a semiconductor substrate into a power-up mode [0025]; boot up), a semiconductor interconnect substrate (on-chip memory unit 204 and on-chip network 210 mentioned in [0018], [0020] and [0023]; Fig 2 – Fig 3; [0017] mention Fig 2 as a chip) electrically coupled to one or more components mounted thereon (the on-chip network layer and memory layer 210, 204 are connected to various components such as CSI 208, FGI 212 and I/O block; Fig 2; these components are mounted on the interconnect substrate), applying a configuration command set to the one or more components in a normal operation mode  ([0025]; 402 can accept updates of the configuration; 402/404 carry the configuration commands to the components; [0027] – 208 is configured) subsequent to a power-up mode ([0025]; 402 presents interface to accept configuration settings during boot up).

About the limitations “wherein the semiconductor interconnect substrate includes logic to handle sequence and/or control of power functions for the one or more components”, Ramos does not explicitly mention about substrate including the logic to handle sequence and/or control of power functions. However, Ramos teaches a chip that is system on a chip or a network on a chip ([0010]). The system-on-chip builds the system of various components on one substrate. Ramos, [0025] mention about powering up sequence of different components, [0025] and [0027] mention about trigger via on chip network. Thus the processing logic of on chip network performs the power control. The system of Ramos is implemented with SoC via Sol process ([0024]), which involves the substrate including the connection logic for the components. However, for clarification, Examiner cites Akre that teaches the following limitations: 

placing the substrate in a power up mode ([0024] receives power from power source); wherein the semiconductor interconnect substrate (112 in Fig 2 is a substrate; [0024]) includes logic (includes IC and other components; pins and holes between 106 and 112; [0024]) to handle sequence and/or control of power functions for the one or more components ([0024] provide power to other components; [0031] power substrate provides power inversion and rectification; the power substrate provide power conversion/rectification, communication to other components on motherboard)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ramos and Akre to have the substrate including logic to handle power functions for the components, since substrate based power control provides more efficient design with less space. The SOC chip in Ramos can build part of the system design into substrate so that the signal routing and power routing become less complicated (as shown in Fig 5 of Akre). 

For claim 17, power-up mentioned in [0025], Ramos, requires the component is coupled to a power source. The component is described in the description of claim 1. 

For claim 21, Akre, [0024] mentions that power substrate include power IC 116 (power controller), other IC (controller and memory), and [0031] mention that 112 includes rectification/inversion components (power kernel). 

For claim 22, Akre [0024] teach that 112 communicates with other components connected to 106 and receives/provides power. These operations are configuration based and therefore, need a memory to operate. Ramos [0025] mentions about memory providing configuration to the chip. Therefore, the IC in Akre within the substrate can store when received and later provide for configuration.   

4.	Claims 6, 8, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al  (US Patent Application publication 2007/0075734), in view of Akre . 

For claims 6, 14, 16, Ramos et al, in view of Akre do not explicitly mention wherein the configuration command set encompasses a resistor disconnection command. The resistor disconnection command based configuration is known in the art (lines 35-42 of col 12 in Fernald; the pin strapping based configuration, which is the resistor disconnection command according to applicant specification [0094]).  The system of Ramos is a reconfigurable system with FPGA, which often has pins and interfaces. The reconfiguration can cause the resistor disconnection or component disconnection ([0022] I/O pads have registers, tristate buffers). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a resistor in the reconfigurable chip and the corresponding resistor disconnection command, since resistor is often necessary to build a chip and disconnection command of a resistor is needed for reconfiguration of a chip. This also includes components disconnection in FPGA when a component is not needed. 

For claim 8, Ramos et al, in view of Akre do not mention SPI or I2C command. Examiner takes an official notice that SPI or I2C command is well known in the art (lines 35-42 of col 12 in Fernald; I2C bus provides I2C command). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include I2C/SPI command in the chip, because I2C is used for a serial connection system and serial connection reduces cable complexity. The benefits associated with the I2C/SPI protocols are encouraging to use these protocols for the computer network.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 9 and 17, 21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akre (US Patent Application Publication 2017/0093300).

For claims 1, 9 and 17, Akre teaches the following limitations: An apparatus comprising (Fig 1): a semiconductor interconnect substrate (112 in Fig 1; [0024]) electrically coupled to one or more components mounted thereon ([0032]-[0033] motherboard 400 has plurality of components), wherein the semiconductor interconnect substrate includes within it logic (includes IC and other components; pins and holes between 106 and 112; [0024]) to handle sequence and/or control of power functions for the one or more components ([0024] provide power to other components; [0031] power substrate provides power inversion and rectification; the power substrate provide power conversion/rectification, communication to other components on motherboard); and an interface (motherboard 400 mentioned in [0032]; this is the interface as shown in Fig 5 and Fig 4) coupled to the semiconductor interconnect substrate (Fig 5 and Fig 4), wherein the interface is operable to carry a configuration command set to the one or more components in a normal operation mode ([0032] motherboard provides routing of control signals and power) subsequent to a power-up mode ([0017]; [0042] mentions that hard drive can receive control signals from motherboard; therefore, the motherboard provides signal during normal mode).

For claim 21, Akre, [0024] mentions that power substrate include power IC 116 (power controller), other IC (controller and memory), and [0031] mention that 112 includes rectification/inversion components (power kernel). 

Allowable Subject Matter
6.	Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186